Memorandum: Prior to April 22, 1970 petitioner’s operator’s license was revoked after a hearing for failure to submit to an alcoholic test after being arrested for driving while intoxicated. On that day an order to show cause with a stay was obtained, returnable at Special Term of the -Supreme Court on May 6, 1970. At that time the matter was adjourned pending receipt of the transcript of the motor vehicle hearing which was received by petitioner on *1022or about June 8, 1970. Petitioner has failed to establish a reasonable excuse or justification for the delay in filing and serving the records and briefs in accordance with CPLR 5530 (subd. [a]) and to prosecute the proceeding with reasonable diligence.